Citation Nr: 0304815	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  96-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for carpal tunnel syndrome and 
reflex sympathetic dystrophy of the right upper extremity as 
a result of VA surgery and treatment in May and June 1974.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1954 to October 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision from 
the St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center. 


REMAND

The Board issued a decision in the veteran's appeal in July 
2001.  He appealed to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the Board decision.  
In the October 2001 Order, the Court granted a Joint Motion 
for Remand submitted by the parties.  In pertinent part, the 
Joint Motion references the Board's June 2000 remand request 
for an examination opinion as to the etiology of right-sided 
carpal tunnel syndrome and reflex sympathetic dystrophy.  The 
Joint Motion then notes the absence of any etiological 
opinion relevant to reflex sympathetic dystrophy in the 
October 2000 VA examination report obtained pursuant to the 
remand and cites the Court's decision in Stegall v. West, 
11 Vet. App. 268 (1998) as mandating further remand for 
compliance with the Board's June 2000 remand request.

Thus, the issue on appeal is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to provide the names, 
addresses and approximate dates of 
treatment or evaluation for any health 
care providers, including VA, who have 
treated or evaluated him for carpal 
tunnel syndrome and/or reflex sympathetic 
dystrophy of the right upper extremity 
since July 2000.   When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain any records identified 
by the veteran.  

2.  When the above development has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a neurologist.  
Send the claims folder to the examiner 
for review; consideration of such should 
be reflected in the completed examination 
report.  

The examiner should confirm or rule out the 
presence of carpal tunnel syndrome and reflex 
sympathetic dystrophy of the right upper extremity.  
With respect to each such disorder found to be 
present, the examiner should provide an opinion as 
to whether it is at least as likely as not that the 
disorder was caused or chronically worsened as a 
result of VA surgery, hospitalization and/or 
treatment in May and June 1974, and if so, whether 
the disability or increase in disability was an 
intended or certain result of such surgery, 
hospitalization and/or treatment.
The examiner must provide the supporting rationale 
for each opinion expressed.  The examination report 
should reflect consideration of the May 1997 VA 
examination report and the private statement from 
Dr. Etterman dated in December 1999, as well as the 
reports of VA examinations conducted in October 
2000.
3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record and ensure that such is 
adequate for appellate review.  After any indicated 
corrective action has been completed, the RO should 
readjudicate the veteran's claim.  If the benefit 
sought on appeal is not granted to the veteran's 
satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the 
case and given an appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


